Case 9:18-cv-81251-D|\/||\/| Document 9 Entered on FLSD Docket 10/03/2018 Page 1 of 1

UNITED STATES DISTRICT COURT
for the
Southern District of Florida
Wyndham Vacation Ownership, Inc., et al. vs. US Consumer Attorneys, P.A., et al.
9:18-cv-81251-DMM
Affidavit of Service

Received by Orange Legal on the 20th day of S€Ptembel' at 10 : 35 RM/Al\/l to
be served upon THE NEWTON GROUP, ESA LLC c/o CSC-Lawyers |ncorporating Service, Registered Agent

 

On the 20th day Of September at L; 50 pM/}XMXI, Bradley Tippett
SERVED the within named individual at
601 Abet ROad EaSt LanSlng, Nll 48823 in the manner indicated belOW:

5

 

 

 

( ) INDIVIDUAL SERVICE. by personally delivering a copy of the below-listed documents to the named
lndividual.

( ) SUBSTITUTE SERVICE. by leaving a copy of the below-listed documents at his/her usual place of
abode with

(NAME). as (RELATIONSHIP) :a
person residing therein of suitable age and discretion who confirmed the lndividual resides at the above
address and informed that person of the contents thereof.

 

(X) CORPORATE SERVICE, by personally leaving a copy of the below-listed documents with
Andrea Parson$ (NAME) Manag€l' (TITLE) a
person authorized to accept service and informed the person of the contents thereof.

 

Documents to be
Served; Summons, Complaint w/Exhibits and Civi| Cover Sheet

 

 

THE DESCRIPTION OF THE PERSON WlTH WHOl\/l THE COPY OF THIS PROCESS WAS LEFT lS
AS FOLLOWS:

Race V'l Age 30 Sex F"" Height 58 Weight 160 Hair bld GlassesYor@

l. being first duly sworn on oath. depose and state: l am a citizen of the United States, over the age of
eighteen, not a party to nor interested in the above entitled action. and have the proper authority in the
jurisdiction in which this service was made. pursuant to Chapter 48 of Florida Statutes. Under penalties of
perjury l declare that l have read the fore in document and that the facts stated in it are true and accurate

iAo/M

Server lD # Date

  
    

NAME @Molq/ //¢,`p;o/ 1‘1‘

Print Signature

State of ml ¢IJ 'Ga.~ County of Gz,-/ £.¢ z c
Sworn and subscribed before me on this 2° "£day of -5£/° 7£~¢ $~. .20 / 7 by the Aff`iant who

is personally Mknow§ me. z

 

Notary Public wALTER o JoHNsoN _
Nolary Pub|lc - State of Mlch\gan

County ol Genesee
My Commission E)<plres Mar 21` 2024
Actmg m the County of 6_£,,,`¢;_(,

 

